PER CURIAM.
This is a companion appeal to that of Lopez v. Smith, 145 So.2d 509. Substantially similar to the issues of fact and law in the Lopez case are those here presented; the cases were consolidated below for trial, with separate decrees entered, and were consolidated in this court for purposes of oral argument.
In the Lopez case, however, the appellants had been plaintiffs in that quiet title action and had appealed from final decree adverse to them; here, appellants were defendants below, and appellees were thus faced with the necessity of affirmatively establishing the validity of their title. The decree of the chancellor found that appel-lees here had successfully met the probative requirements imposed upon them.
In this review, because the appellants have asserted that the chancellor failed to keep in mind the differences in burdens of proof in the two cases, we have scrutinized the evidence and arguments with careful regard for the fact that appellees were constrained to establish the validity of their title to the disputed area and not rely on any asserted weakness in the title of appellants.
We must conclude after our examination, however, that the decision of the chancellor in this cause must also be affirmed. The lower court had before it sufficient competent evidence, if given credence, to support a finding that appellees had demonstrated their right to have title to the lands in controversy quieted in them. The authorities and principles cited and discussed in the Lopez case are largely applicable here. Despite some distinguishing factors, and with due allowance made for the difference in the positions of the parties in the two quiet title actions, this cause is controlled by the Lopez v. Smith decision.
Affirmed.
ALLEN, A. C. J., KANNER, J., and LOVE, WILLIAM K, Associate Judge, concur.